DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
The examiner is reopening prosecution because the footnote for claims 19 and 20 was left off in error. The examiner noted a rejection was made for claim 4 which has the same claimed limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 13 and 15-18  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiraren (US Patent Publication Number 2021/0155830 A1).  
Hiraren teaches, as claimed in claim 1, a photochromic multilayer laminate (Fig. 1) comprising: a first solid layer (4) comprised of polyvinyl alcohol, with a first surface and a second surface on the opposite side of the layer from the first surface (.para. [0171]); a second solid layer (2) comprised of polyvinyl alcohol, with a first surface and a second surface on the opposite side of the layer from the first surface (.para. [0171]); and a third layer (3) comprised of polyvinyl alcohol  and one or more photochromic materials1(¶ [0163 and [0166]), wherein the third layer (3) is positioned between the first surface of the first layer (4) and the first surface of the second layer (2) of the laminate said lens being free of polarizer components and polarizing coatings2
Hiraren teaches, as claimed in claim 2, wherein the third layer (3) is directly
bonded to the first surface (4) of the first layer and the first surface of the second layer (2).
Hiraren teaches, as claimed in claim 3, wherein the third layer (3) acts as an
adhesive layer between first solid layer and second solid layer  (¶0170).
Hiraren teaches, as claimed in claim 4, said laminate being free of polarizer
components and polarizing coatings3.
Hiraren teaches, as claimed in claim 5, wherein at least one of the first solid layer
and the second solid layer further comprise at least one or more additives selected from the
group of electrochromics, thermochromics, non-photochromic nanoparticles, liquid crystals,
dyes, tinting agents, pigments, mold release agents, UV absorbers, UV reflectors, UV stabilizers,
visible light stabilizers, thermal stabilizers, antioxidants, optical brighteners, surfactants,
plasticizers, polymer chain extenders, inert impact modifiers, IR reflectors, visible light filters,
color blockers, selective light reflectors, and selective light absorbers (¶ 0163).
Hiraren teaches, as claimed in claim 6, wherein the third layer further comprises one or more additives selected from the group including UV absorbers, UV reflectors, dyes, pigments, tinting agents, color blockers, selective visible light absorbers, thermal stabilizers and UV stabilizers(¶ 0163).
Hiraren teaches, as claimed in claim 7, wherein each of first additional elements comprise one or more coatings selected from hard coatings, primer coatings, hydrophobic coatings, anti-fog coatings, moisture-barrier coatings, impact-resistant coatings, chemically-resistant coatings, mirror coatings, visible light anti-reflective coatings, UV anti-reflective coatings, electrochromic coatings, electrochromic coatings, photochromic coatings, polarizing coatings, polarizing multilayer thin film coatings, multilayer interference coatings, conductive coatings, visible light-filtering coatings, UV light-filtering coatings and infrared light-filtering coatings ((¶ 0163).
Hiraren teaches, as claimed in claim 9, wherein the one or more photochromic
materials comprised in the third layer  are each selected form the group including: silver halides,
dichroic metal oxides, dichroic organic dyes, thermochromics, spiro(indoline)pyrans,
naphthopyrans, benzopyrans, dithizonates, benzoxazines, spiro-oxazines,
spiro(indoline)naphthoxazines, spiro-pyridobenzoxazines, anthroquinones, oxazines, indolizines,
fulgides, and fulgimides (¶ 0163).
Hiraren teaches, as claimed in claim 10, wherein the form of at least one of the
photochromic materials comprising layer  is selected from the group including: nanodroplets,
photochromic nanoparticles and encapsulated forms having a capsule size in the range of 20 nm
to 500 nm ((¶ 0175).
Hiraren teaches, as claimed in claim 11, wherein the third layer comprising
at least two photochromic materials, and wherein at least one of the photochromic materials is
activated by at least visible light4 (¶ 0158 and 0171).
Hiraren to teach teaches, as claimed in claim 13, wherein when the lens is worn in front
of the eye, layer (2) is nearer the eye than laminate (Fig 1).
Hiraren teaches, as claimed in claim 15, further comprising at least one of: (d) an fifth additional element positioned on the second surface of the first layer, and
an  sixth additional element positioned on the second surface of the second layer 
wherein each of additional elements comprise one or more coatings selected
from hard coatings, primer coatings, hydrophobic coatings, anti-fog coatings, moisture-barrier
coatings, impact-resistant coatings, chemically-resistant coatings, mirror coatings, visible light
anti-reflective coatings, UV anti-reflective coatings, electrochromic coatings, thermochromic
coatings, photochromic coatings, polarizing coatings, polarizing multilayer thin film coatings,
multilayer interference coatings, conductive coatings, visible light-filtering coatings, UV light-
filtering coatings and infrared light-filtering coatings ((¶ 0163).
Hiraren teaches, as claimed in claim 16, wherein each of layers  further comprise at least one or more additives selected from the group including: UV absorbers, UV reflectors, UV stabilizers, visible light stabilizers, thermal stabilizers, antioxidants, optical brighteners, surfactants, plasticizers, polymer chain extenders, inert impact modifiers, IR
reflectors and coloring additives((¶ 0163).
 	Hiraren teaches, as claimed in claim 17, further comprising one or more
additives selected from the group including: mold release agents, thermal stabilizers, light
stabilizers, UV absorbers, UV reflectors, antioxidants, chain extenders, optical brighteners,
surfactants, plasticizers, polymer chain extenders, inert impact modifiers, UV stabilizers, visible
light stabilizers, thermal stabilizers, antioxidants, optical brighteners, IR reflectors, and coloring
additives ((¶ 0163).
Hiraren teaches, as claimed in claim 18  further comprising at least one of: (d) an additional element  positioned on the second surface of the first layer, and
an additional element  positioned on the second surface of the second layer 20,
wherein each of additional elements comprise one or more coatings selected
from hard coatings, primer coatings, hydrophobic coatings, anti-fog coatings, moisture-barrier
coatings, impact-resistant coatings, chemically-resistant coatings, mirror coatings, visible light
anti-reflective coatings, UV anti-reflective coatings, electrochromic coatings, thermochromic
coatings, photochromic coatings, polarizing coatings, polarizing multilayer thin film coatings,
multilayer interference coatings, conductive coatings, visible light-filtering coatings, UV light-
filtering coatings and infrared light-filtering coatings ((¶ 0163).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8,12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraren (US Patent Publication Number 2021/0155830 A1) in view of  Mori (US Patent Publication Number 2019/004336 A1).
Hiraren teaches, as claimed in claim 8, a photochromic multilayer laminate (Fig. 1) comprising: a first solid layer (4) comprised of polyvinyl alcohol, with a first surface and a second surface on the opposite side of the layer from the first surface (.para. [0171]); a second solid layer (2) comprised of polyvinyl alcohol, with a first surface and a second surface on the opposite side of the layer from the first surface (.para. [0171]); and a third layer (3) comprised of polyvinyl alcohol  and one or more photochromic materials (¶ [0163 and [0166]), wherein the third layer (3) is positioned between the first surface of the first layer (4) and the first surface of the second layer (2) of Hiraren fails to teach an additional element positioned between the first surface of first layer and third layer. In a related art, Mori teaches further comprising at least one of: an additional element (5) positioned between the first surface of first layer (2) and third layer (4), and an additional element (5) positioned between the first surface of second layer (2) and third layer, wherein layer and layer cach comprise one or more polymers, said polymers being free of polyvinyl alcohol (¶ 0010).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the photochromic multilayer laminate, as taught by Hiraren, with the additional element as taught by Mori, for the purpose of providing laminate having excellent adhesion between the above laminate and a lens substrate (.para. [0014]).
Hiraren fails to teach, as claimed in claim 12 an additional layer with a first surface and a second surface on the opposite side of the layer from the first surface. In a related art, Mori teaches an first additional layer (5)with a first surface and a second surface on the opposite side of the layer  (2)from the first surface wherein the laminate (1) has a first outer surface (2) and a second outer surface od (4); wherein the first surface of layer is positioned on the second outer surface of laminate (1), and wherein  the first additonal layer is comprised of one or more optical materials selected from the group including: thermoplastic polycarbonate, hard resin thermoset polymers, poly(urea-urethanes), polythiourethanes, episulfides, other sulfur-containing polymers with refractive indices higher than about 1.56, polystyrenes, polyamides, optical-grade nylon polymers, acrylics, polyacrylates, and polymethacrylates (¶ 0081), 
Hiraren fails to teach, as claimed in claim 14, an additional layer with a first surface and a second surface on the opposite side of the layer from the first surface. In a related art, Mori teaches an additional layer (5)with a first surface and a second surface on the opposite side of the layer  (2)from the first surface wherein the laminate (1) has a first outer surface (2) and a second outer surface (4); wherein the first surface of layer is positioned on the second outer surface of laminate (1), and wherein  the layer 50 is comprised of one or more optical materials selected from the group including: thermoplastic polycarbonate, hard resin thermoset polymers, poly(urea-urethanes), polythiourethanes, episulfides, other sulfur-containing polymers with refractive indices higher than about 1.56, polystyrenes, polyamides, optical-grade nylon polymers, acrylics, polyacrylates, and polymethacrylates (¶ 0081).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the photochromic multilayer laminate, as taught by Hiraren, with the additional element as taught by Mori, for the purpose of providing  laminate having excellent adhesion between the above laminate and a lens substrate (.para. [0014]).
Hiraren fails to teach, as claimed in claim 19 an additional layer with a first surface and a second surface on the opposite side of the layer from the first surface. In a related art, Mori teaches an first additional layer (5)with a first surface and a second surface on the opposite side of the layer  (2)from the first surface wherein the laminate (1) has a first outer surface (2) and a second outer surface od (4); wherein the first surface of layer is positioned on the second outer surface of laminate (1), and wherein  the first additonal layer is comprised of one or more optical materials selected from the group including: thermoplastic polycarbonate, hard resin thermoset polymers, poly(urea-urethanes), polythiourethanes, episulfides, other sulfur-containing polymers with refractive indices higher than about 1.56, polystyrenes, polyamides, optical-grade nylon polymers, acrylics, polyacrylates, and polymethacrylates (¶ 0081), said lens being free of polarizer components and polarizing coatings5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

27 July 2022



/   

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  ¶[0165] teaches the “adhesive layer to be formed of the photochromic adhesive composition, a mixture of the constituent components to constitute the photochromic adhesive composition may be first mixed with an organic solvent to prepare a solution, and the resultant solution may be used for forming the lay” and in ¶ [0166] teaches “usable organic solvents include alcohols such as …polyalcohol derivatives”.
        2 Polarizers are not disclosed in any of the embodiments therefore meets the claimed limitations.
        3  Polarizers are not disclosed in any of the embodiments therefore meets the claimed limitations. 
        4 Has 3 materials 
        
        5 Polarizers are not disclosed in any of the embodiments therefore meets the claimed limitations.